DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 6-8, 11-15 and 18-20, in the reply filed on April 27, 2022 is acknowledged.  The traversal is on the ground(s) that the previous Restriction Requirement is unnecessary, because with the amendment to claim 22 (Group II invention), the present claim 22 includes the same and corresponding technical features as claim 1 (i.e., Group I invention) (see remarks, page 8).  Applicant’s arguments are found persuasive. With the amendment to claim 22, Groups I Invention (claims 1-4, 6-8, 11-15 and 18-20) and Group II invention (claims 22 and 26-27) relate to and share a single general inventive concept under PCT Rule 13.1. The Restriction Requirement se set forth in the Office action mailed on 3/11/2022 is hereby withdrawn.
Claims 1-4, 6-8, 11-15, 18-20, 22 and 26-27 are pending and are being examined on the merits. 
REASONS FOR ALLOWANCE 
Claims 1-4, 6-8, 11-15, 18-20, 22 and 26-27 are allowed over the prior art of record.  Among those, claims 1, 11 and 20 are independent claims. 
The following is an examiner's statement of reasons for allowance: 
The closest prior arts of record include Desportes et al. (US Pub No. 2018/0201705, “Desportes”), and WO94/26816 to Bamberger et al. (“Bamberger”).
Desportes teaches a (metallocene catalyzed) ethylene-based polymers with multiple melt temperature peaks that is suitable for use as sealing layers in packaging application (para [0001] [0017]), of which the ethylene-based polymers have an overlapping rang of melt index of 0.001 to 6 g/10 mins with the instantly claimed MI range (para [0021], Table 2), and have a similar range of molecular weight distribution (Mw/Mn) of greater than 3 and less than 5 (para [0031], Table 2). However, the Mz/Mw ratio for the ethylene-based polymers of Desportes (see the examples of Table 2 of Desportes, para [0032]), if calculated, would be too high and outside of the instantly claimed range of about 1.5 to 2.1 (as in instant claims 1, 11, 20). The ethylene-based polymers of Desportes do not meet the material limitations of the instantly claimed ethylene-based polymers of the coating.  In the present case, the examiner is of the opinion that it would not have been obvious for one of ordinary skilled in the art to modify and/or optimize the ethylene-based polymers taught by Desportes to arrive at the instantly claimed the ethylene-based polymers. 
Bamberger teaches an ethylene-based polymer blend that is suitable for use as thin film/coating (page 9, last paragraph, page 17), which includes suitable ethylene-based polymer having a Mz/Mw ratio lower than 2.1 (see the examples in Table V), and additionally includes suitable material such as LDPE (page 19, second paragraph).  However, the MI of those ethylene-based polymer of Bamberger (see the examples in Table V) is much lower and outside of the instantly claimed range.  In the present case, the examiner is of the opinion that it would not have been obvious for one of ordinary skilled in the art to modify and/or optimize the ethylene-based polymers taught by Bamberger to arrive at the instantly claimed the ethylene-based polymers. 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a coated article or the method of making the coated article in the specific manner as instantly claimed (in claims 1 and 11) that calls for a fibrous substrate having a specific polymeric coating layer coated on at least a portion of the surface of the fibrous substrate, of which the recited polymeric coating is of a blend comprising an ethylene-based polymer that must satisfy the very specific characteristics in combination as so defined (i.e., a melt index, a melt elastic modulus G', a relaxation time lambda, melt temp peaks, a weight average molecular weight (Mw), a molecular weight distribution (Mw/Mn), and a Mz/Mw ratio in combination). The blend for the polymeric coating includes the ethylene-based polymer in the amount of  from about 20 wt% to about 80 wt%, and further includes from about 20 wt% to about 80 wt% of: (i) a low density polyethylene; (ii) an ethylene acrylic acid copolymer; (iii) an ethyl-methyl acrylate copolymer; (iv) a polymer produced by polymerization at a pressure of 50 MPa-g or more; (v) an ethylene-methacrylic acid copolymer; or (vi) a combination thereof.  The combination of all these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 1-4, 6-8, 11-15, and 18-20 are allowable.
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a coating in the specific manner as instantly claimed (in claim 22), of which the recited coating comprising a polymeric coating layer having a specific coat weight as recited, and the coating is of a blend comprising an ethylene-based polymer that must satisfy the very specific characteristics in combination as so defined (i.e., a melt index, a melt elastic modulus G', a relaxation time lambda, melt temp peaks, a weight average molecular weight (Mw), a molecular weight distribution (Mw/Mn), and a Mz/Mw ratio in combination).  The blend for the coating includes the ethylene-based polymer in the amount of  from about 20 wt% to about 80 wt%, and further includes from about 20 wt% to about 80 wt% of: (i) a low density polyethylene; (ii) an ethylene acrylic acid copolymer; (iii) an ethyl-methyl acrylate copolymer; (iv) a polymer produced by polymerization at a pressure of 50 MPa-g or more; (v) an ethylene-methacrylic acid copolymer; or (vi) a combination thereof.  The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed. As such, claims 22 and 26-27 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN LAN/Primary Examiner, Art Unit 1782